      Case 1:20-cv-05927-RMB-KMW Document 26 Filed 12/14/20 Page 1 of 5 PageID: 1169


                          CARELLA, BYRNE, CECCHI, OLSTEIN, BRODY & AGNELLO, P.C.
                                                                      COUNSELLORS AT LAW
                                                                           _____________
                                                                                              PETER G. STEWART
CHARLES C. CARELLA                  JAMES T. BYERS                 5 BECKER FARM ROAD                                                RAYMOND J. LILLIE
BRENDAN T. BYRNE                    DONALD F. MICELI                                          FRANCIS C. HAND                        WILLIAM SQUIRE
                                                                  ROSELAND, N.J. 07068-1739   AVRAM S. EULE
JAN ALAN BRODY                      A. RICHARD ROSS                                                                                  STEPHEN R. DANEK
JOHN M. AGNELLO                     CARL R. WOODWARD, III
                                                                    PHONE (973) 994-1700      CHRISTOPHER H. WESTRICK*               DONALD A. ECKLUND
CHARLES M. CARELLA                  MELISSA E. FLAX                   FAX (973) 994-1744      JAMES A. O’BRIEN III**                 MEGAN A. NATALE
JAMES E. CECCHI                     DAVID G. GILFILLAN               www.carellabyrne.com                                            ZACHARY S. BOWER+
                                    G. GLENNON TROUBLEFIELD                                   OF COUNSEL                             MICHAEL CROSS
JAMES D. CECCHI (1933-1995)         BRIAN H. FENLON                                                                                  CHRISTOPHER J. BUGGY
                                                                                              *CERTIFIED BY THE SUPREME COURT OF
JOHN G. GILFILLAN III (1936-2008)   LINDSEY H. TAYLOR                                                                                JOHN V. KELLY III
                                                                                              NEW JERSEY AS A CIVIL TRIAL ATTORNEY
ELLIOT M. OLSTEIN (1939-2014)       CAROLINE F. BARTLETT
                                                                   December 14, 2020          **MEMBER NY AND MA BARS ONLY           MICHAEL A. INNES

                                                                                                                                     +MEMBER FL BAR ONLY




         VIA ECF

         Hon. Renee Marie Bumb
         U.S. District Judge
         Mitchell H. Cohen Federal Building and U.S. Courthouse
         4th and Cooper Streets
         Camden, New Jersey 08101

                                             Re:           The Colby Rest. Grp. v. Utica Nat’l Ins.
                                                           Civil Action No. 20-5927 (RMB)

         Dear Judge Bumb:

                 We represent Plaintiffs in the above-captioned action. Please accept the following in
         response to Defendants’ October 23 letter (ECF No. 22), November 9 letter (ECF No. 23), and
         December 2 letter (ECF No. 24) submitting supplemental authority to the Court. For the reasons
         set forth below, Defendants’ supplemental authority are either distinguishable from the issues
         presented here or were incorrectly decided.

         I.           Defendants’ Inapposite Authority Regarding Physical Loss or Damage Does
                      Not Interpret New Jersey Law

                  At the outset, we note that some cases enclosed with Defendants’ letters relate to the issue
         of whether “physical loss or damage” requires damage to the insured property. No matter how
         many decisions from other jurisdictions Defendants might submit, those do not change the fact
         that there is binding Third Circuit authority holding that being unable to use insured property for
         its intended use is a “physical loss.” Under New Jersey law, coverage for “physical loss” exists
         when “the structure [is] uninhabitable and unusable, [because] there has been a distinct loss to its
         owner.” Port Auth. of N.Y. & N.J. v. Affiliated FM Ins. Co., 311 F.3d 226, 236 (3d Cir. 2002).1

                 Defendants’ reliance on non-binding cases that do not interpret New Jersey law are
         therefore inapposite and unavailing. See Mac Prop. Grp. LLC v. Selective Fire & Cas. Ins. Co.


         1
             At a minimum, there is a split in authority amongst courts within this state regarding the
         interpretation of the term “direct physical loss.” N&S Rest. LLC v. Cumberland Mut. Fire Ins.
         Co., 2020 WL 6501722, at *3 (D.N.J. Nov. 5, 2020).
  Case 1:20-cv-05927-RMB-KMW Document 26 Filed 12/14/20 Page 2 of 5 PageID: 1170

     Hon. Renee Marie Bumb
     December 14, 2020
     Page 2

     (ECF No. 23, Ex. B); West Coast Hotel Mgmt., LLC v. Berkshire Hathaway Guard Ins. Co., 2020
     WL 6440037 (C.D. Cal. Oct. 27, 2020); Uncork & Create LLC v. The Cincinnati Ins. Co., 2020
     WL 6436948 (S.D. W. Va. Nov. 2, 2020); Real Hospitality, LLC v. Travelers Cas. Ins. Co. of Am.,
     2020 WL 6503405 (S.D. Miss. Nov. 4, 2020); Seifert v. IMT Ins. Co., (ECF No. 22, Ex. A);
     Travelers Indem. Ins. Co. of Am. v. Geragos & Geragos (ECF No. 22, Ex. B); BBMS, LLC v.
     Continental Cas. Co. (ECF No. 24, Ex. B); Dab Dental PLLC v. Main Street Am. Protection Ins.
     Co. (ECF No. 24, Ex. C); Graspa Consulting, Inc. v. United Nat’l Ins. Co., (ECF No. 24, Ex. D);
     Selane Prods., Inc. v. Continental Cas. Co. (ECF No. 24, Ex. G); T&E Chicago LLC v. Cincinnati
     Ins. Co. (ECF No. 24, Ex. H); Water Sports Kauai, Inc. v. Fireman’s Fund Ins. Co., 2020 WL
     6562332 (N.D. Cal. Nov. 9, 2020); Whiskey River on Vintage, Inc. v. Illinois Cas. Co. (ECF No.
     24, Ex. J); Hillcrest Optical, Inc. v. Continental Cas. Co., Civ. No. 20- CV-275-JB-B (S.D. Ala.
     Oct. 21, 2020) (ECF No. 22, Ex. C).2

     II.     Defendants’ Authority Regarding Virus Exclusions are Distinguishable

             Other cases Defendants submitted involve a virus exclusion in some form or other.
     However, all virus exclusions are not created equal. They are still governed by the wording of the
     policy, not the general concept of “virus exclusion.” Insurance policy exclusions must be
     “specific, plain, clear, prominent, and not contrary to public policy.” Colliers Lanard & Axilbound
     v. Lloyd’s of London, 458 F.3d 231, 236 (3d Cir. 2006) (quoting Princeton Ins. Co. v. Chunmuang,
     151 N.J. 80, 95 (1997)). In construing an exclusion, the court should consider whether the insurer
     could have used more precise language such that the matter would be beyond a reasonable
     question. Elizabethtown Water Co. v. Hartford Cas. Ins. Co., 998 F. Supp. 447, 456 (D.N.J. 1998).

             A.         Defendants’ Cases Contain Different Policy Language

             For the most part, Defendants do not even attempt to relate their own virus exclusion to the
     language in the respective decisions. This is because they cannot. Most of the cases Defendants
     cite address virus exclusions containing different policy language. For instance, many cases
     involve policies with an anti-concurrent causation clause. See, e.g., N&S Rest., 2020 WL 6501722,
     at *3 (“[T]he Virus Exclusion contains an ‘anti-concurrent causation preamble[.]’”); Mac Prop.
     Grp. (ECF No. 23, Ex. B at 14) (“The virus exclusion in the Selective policy contains what is
     commonly referred to as an anti-concurrent causation provision.”); see also Boxed Foods Co. LLC
     v. California Capital Ins. Co., 2020 WL 6271021, at *4 (N.D. Cal. Oct. 26, 2020); Vizza Wash,
     L.P. v. Nationwide Mut. Ins. Co. (ECF No. 23, Ex. G at 13); Raymond H. Nahmad DDS PA v.
     Hartford Cas. Ins. Co., 2020 WL 6392841, at *4, 9 (S.D. Fla. Nov. 2, 2020); West Coast Hotel
     Mgmt., 2020 WL 6440037, at *4; Founder Institute Inc. v. Hartford Fire Ins. Co., 2020 WL

     2
         Plaintiffs previously addressed in their opposition brief (see ECF No. 19 at 7, 13) the
     application of Murray v. State Farm Ins. Fire & Cas. Co., 509 S.E.2d 1, 16 (W.Va. 1998), Sentinel
     Mgmt, Co. v. New Hampshire Ins. Co., 563 N.W.2d 296, 300 (Minn. App. 1997), Western Fire
     Ins. Co. v. First Presbyterian Church, 437 P.2d 52, 55 (Colo. 1968), and Total Intermodal Servs.
     Inc. v. Travelers Prop. Cas. Co. of Am., 2018 WL 3829767 (C.D. Cal. July 11, 2018), cases that
     the Hillcrest Optical court attempted to distinguish (ECF No. 22, Ex. C at 10).


C ARELLA , B YRNE , C ECCHI , O LSTEIN , B RODY & A GNELLO
                  A PROFESSIONAL CORPORATION
  Case 1:20-cv-05927-RMB-KMW Document 26 Filed 12/14/20 Page 3 of 5 PageID: 1171

     Hon. Renee Marie Bumb
     December 14, 2020
     Page 3

     6268539, at *1 (N.D. Cal. Oct. 22, 2020); Seifert v. IMT Ins. Co. (ECF No. 22, Ex. A at 4); Brian
     Handel D.M.D., P.C. v. Allstate Ins. Co., 2020 WL6545893, at *2 (E.D. Pa. Nov. 6, 2020); Long
     Affair Carpet & Rug, Inc. v. Liberty Mut. Ins. Co., 2020 WL 6865774, at *3 (C.D. Cal. Nov. 12,
     2020); Border Chicken AZ LLC v. Nationwide Mut. Ins. Co., 2020 WL 6827742, at *2 (D. Ariz.
     Nov. 20, 2020); Whiskey River on Vintage (ECF No. 24, Ex. J at 4).

            An anti-concurrent causation clause excludes the application of the efficient proximate
     cause doctrine. New Jersey Transit Corp. v. Certain Underwriters At Lloyds, 461 N.J. Super. 440,
     461-63 (App. Div. 2019). The efficient proximate cause doctrine, which applies in New Jersey,
     provides that a loss will be covered if a covered risk is the last step in a chain of events set in
     motion by an uncovered risk or if a covered risk sets in motion an unbroken series of events that
     causes a loss, even if the last step in the chain was an excluded risk. See Auto Lenders Acceptance
     Corp. v. Gentellini Ford, Inc., 181 N.J. 245, 257(2004) (quoting 5 Appleman, Insurance Law &
     Practice §3083, at 309-11 (1970)).

             Here, Plaintiffs’ policies do not contain this critical clause, which renders Defendants’
     authority inapt and distinguishable.

             B.         Defendants’ Cases Run Afoul of the Efficient Proximate Cause
                        Doctrine

             Instead, Defendants’ virus exclusion provides that they “will not pay for loss or damage
     caused by or resulting from any virus[.]” ECF No. 17-6 at 33. However, under New Jersey law,
     this language is insufficient to prohibit the application of the efficient proximate cause doctrine.
     Hemispherx Biopharma, Inc. v. Valley Forge Ins. Co., 2013 WL 12129389, at *7 (D.N.J. Sept. 1,
     2013). In Hemispherx, the court articulated this proposition after analyzing several provisions in
     the insured’s policy that provided for exclusions:

             Section B(l) states: ‘[w]e will not pay for loss or damage caused directly or
             indirectly by any of the following. Such loss or damage is excluded regardless of
             any other cause or event that contributes concurrently or in any sequence to the
             loss.’ Sections B(2) and B(3), on the other hand, merely state: ‘[w]e will not pay
             for loss or damages caused by or resulting from’ exclusions listed in each respective
             section. The Court can infer, therefore, that while Section B(l) excluded sequential
             causation analysis, the parties intended the analysis to apply to Sections B(2) and
             B(3).

     Id. (internal citations omitted).

             Here, like in Hemispherx, a comparison of the exclusionary endorsements in Plaintiffs’
     policies provides substantial, textual evidence that the efficient proximate cause doctrine applies
     to the virus exclusion. For example, the computer and electronic-related endorsement provides
     that



C ARELLA , B YRNE , C ECCHI , O LSTEIN , B RODY & A GNELLO
                  A PROFESSIONAL CORPORATION
  Case 1:20-cv-05927-RMB-KMW Document 26 Filed 12/14/20 Page 4 of 5 PageID: 1172

     Hon. Renee Marie Bumb
     December 14, 2020
     Page 4

             insurance does not apply to any claim, injury, loss, damage, or damages . . . caused
             directly or indirectly by, or arising directly or indirectly from or as a consequence
             of any of the following, regardless of any other cause or event that contributes
             concurrently or in any sequence to the claim, injury loss, damage, or damage.

     ECF No. 17-6 at 19.

             The virus exclusion, on the other hand, merely provides that Defendants “will not pay for
     loss or damage caused by or resulting from any virus[.]” ECF No. 17-6 at 33. If Defendants
     wanted to write an anti-concurrent causation clause into their virus exclusion—like they did with
     the computer and electronic-related endorsement—they most certainly could have used more
     precise language. Elizabethtown Water Co., 998 F. Supp. at 456. But they did not. The efficient
     proximate cause doctrine therefore applies.

            Under the efficient proximate cause doctrine, Plaintiffs’ losses were caused by the Closure
     Orders, not the coronavirus. ECF No. 1 at ¶45. Accordingly, Defendants’ cases that excluded
     coverage based on virus exclusions merely containing “caused by or resulting from” language
     were wrongly decided, as those cases run afoul of the efficient proximate cause doctrine. See 10E
     LLC v. Travelers Indem. Co. of Conn., 2020 WL 6749361, at *2 (C.D. Cal. Nov. 13, 2020); AFM
     Mattress Co., LLC v. Motorists Commercial Mut. Ins. Co., 2020 WL 6940984, at *2 (N.D. Ill.
     Nov. 25, 2020); Chattanooga Professional Baseball LLC v. Nat’l Cas. Co., 2020 WL 6699480, at
     *2 (D. Ariz. Nov. 13, 2020); Dab Dental (ECF No. 24, Ex. C at 7); Dime Fitness, LLC v. Markel
     Ins. Co., 2020 WL 6691467, at *5 (Fla. Cir. Ct. Nov. 10, 2020); Mattdogg, Inc. v. Philadelphia
     Indem. Ins. Co., 2020 WL 6111038, at *2 n.3 (N.J. Super. Ct. Law Div. Nov. 17, 2020); Natty
     Greene’s Brewing Co., LLC v. Travelers Cas. Ins. Co. of Am. (ECF No. 24, Ex. F at 5); Toppers
     Salon & Health Spa, Inc. v. Travelers Prop. Cas. Co. of Am. (ECF No. 24 at Ex. I at 3).

             C.         Defendants’ Cases Addressed Different Arguments

             Defendants also cite cases that address arguments Plaintiffs do not raise. Those cases are
     therefore distinguishable and the rationale contained therein is inapplicable. See Mac Prop. Grp.
     (ECF No. 23, Ex. B at 12) (“Plaintiffs claim that because the virus exclusion is an affirmative
     defense, it may not be considered by the court on a Rule 4:6-2 motion.” ); West Coast Hotel Mgmt.
     2020 WL 6440037, at *4 (“Plaintiffs argue that the Virus Exclusion is unenforceable under the
     reasonable expectations doctrine” and that “an ambiguity exists because ‘a pandemic is . . . much
     more than just a simple virus.”); Mattdogg, 2020 WL 6111038, at *2 (claiming the virus exclusion
     was “void as a matter of public policy”).

             D.         Defendants’ Cases Lack Substance

             Additional cases Defendants cite are also unavailing because those decisions either omit
     the relevant policy language or provided no reasoning whatsoever regarding the virus exclusion.
     See FAFB LLC v. Blackboard Ins. Co. (ECF No. 23, Ex. C); Travelers Cas. (Ex. F); S. Fla. ENT
     Assoc., Inc. v. Hartford Fire Ins. Co., 2020 WL 6864560 (S.D. Fla. Nov. 13, 2020); Goodwill


C ARELLA , B YRNE , C ECCHI , O LSTEIN , B RODY & A GNELLO
                  A PROFESSIONAL CORPORATION
  Case 1:20-cv-05927-RMB-KMW Document 26 Filed 12/14/20 Page 5 of 5 PageID: 1173

     Hon. Renee Marie Bumb
     December 14, 2020
     Page 5

     Indus. of Central Okla. Inc. v. Philadelphia Indem. Ins. Co., 2020 WL 6561315 (W.D. Okla. Nov.
     9, 2020).

            Thank you for your attention to this matter. If you have any questions, we are available at
     your convenience.

                                                Respectfully submitted,

                                             CARELLA, BYRNE, CECCHI,
                                          OLSTEIN, BRODY & AGNELLO, P.C.

                                                 /s/ Lindsey H. Taylor

                                                LINDSEY H. TAYLOR
     cc: All Counsel (via ECF)




C ARELLA , B YRNE , C ECCHI , O LSTEIN , B RODY & A GNELLO
                 A PROFESSIONAL CORPORATION
